                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

EUGENE K. JONES-EL,                                   )
                                                      )
           Plaintiff,                                 )
                                                      )
      v.                                              )    Case No. 2:18 CV 65 JMB
                                                      )
CHANTAY GODERT, et al.,                               )
                                                      )
           Defendants.                                )

                                 MEMORANDUM AND ORDER

          This matter is before the Court upon the motions of Plaintiff Eugene K. Jones-El

(“Plaintiff”) for the appointment of counsel and for leave to proceed in forma pauperis. (ECF

Nos. 9, 12, and 14). The motions for appointment of counsel will be denied without prejudice.

          The appointment of counsel for an indigent pro se plaintiff lies within the discretion of

the Court, as there is no constitutional or statutory right to appointed counsel in civil cases.

Ward v. Smith, 732 F.3d 940, 942 (8th Cir. 2013); see 28 U.S.C. ' 1915(e) (“when an indigent

prisoner has pleaded a nonfrivolous cause of action, a court may appoint counsel.”) (emphasis

added).

          Once the plaintiff alleges a prima facie claim, the Court must determine the plaintiff=s

need for counsel to litigate his claim effectively. In re Lane, 801 F.2d 1040, 1043 (8th Cir.

1986). The standard for appointment of counsel in a civil case is whether both the plaintiff and

the Court would benefit from the assistance of counsel.          Edgington v. Missouri Dept. of

Corrections, 52 F.3d 777, 780 (8th Cir. 1995), abrogated on other grounds, Doe v. Cassel, 403

F.3d 986, 989 (8th Cir. 2005) (citations omitted). This determination involves the consideration

of several relevant criteria which include “the factual complexity of the issues, the ability of the


                                                  1
indigent person to investigate the facts, the existence of conflicting testimony, the ability of the

indigent person to present the claims, and the complexity of the legal arguments.” Phillips v.

Jasper County Jail, 437 F.3d 791, 94 (citing Edgington, 52 F.3d at 780).

       In some instances, a court may deny a motion for appointment of counsel without

prejudice because it believes the record is insufficient to determine, one way or the other,

whether it would be appropriate to appoint counsel when the above factors are considered. See

Id. For example, discovery may not have begun or may have just begun at the time of the

request for appointment of counsel, so there is no conflicting testimony. There may be no

indication in the record that the plaintiff is unable to investigate or present his case where he

correctly identifies the applicable legal standard governing his claims or, for example,

successfully amends his complaint to include essential information. Finally, the Court may

consider whether the plaintiff=s claims involve information that is readily available to him.

Phillips, 437 F.3d at 794.

       In this case, the record is insufficient to determine, one way or the other, whether the

appointment of counsel is appropriate at this time. The claims plaintiff has presented are not

complex, plaintiff has demonstrated himself to be well able to investigate and present his case,

and he has successfully amended his petition to include essential information. However, the

Court recognizes that these circumstances may change as discovery takes place. The Court will

therefore deny the motions for the appointment of counsel, without prejudice. Plaintiff may re-

file such motion if it becomes appropriate to do so at a later time.

       Plaintiff also seeks leave to commence this civil action without prepayment of the

required filing fee. A review of the Court record shows that Defendants paid the $400 filing fee




                                                  2
when they removed the instant action to this Court (ECF No. 1) so the Court will deny Plaintiff’s

request as moot. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motions for Appointment of Counsel (ECF

Nos. 9 and 14) are DENIED WITHOUT PREJUDICE.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Proceed in forma

pauperis (ECF No. 12) is DENIED AS MOOT.

                                                    /s/ John M. Bodenhausen
                                                    JOHN M. BODENHAUSEN
                                                    UNITED STATES MAGISTRATE JUDGE


       Dated this 2nd day of October, 2018.




                                               3
